UNITED STATES DISTRlCT COURT
FOR THE DISTRICT OF COLUMBIA  L E D
DEC 1 8 2013
DaVonta Melvin Rowland, ) Clerk, U.S. District and
) Ea"k'"ptcy courts
Plaintit`f, )
)
v. ) Civil Action No. 
. . l l 3 '
washington Metropolttan Area )
Transit Authority, )
)
Defendant. )
l
MEMORANDUM OPINION

This matter is before the Court on review of plaintiff s pro se complaint and application
to proceed in forma pauperis "l`he application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (requiring dismissal of a case upon a determination that
the complaint fails to state a claim upon which relief may be granted).

Plaintiff, a resident of the District of Columbia, alleges in a one-page complaint that on
November ll, 2013, "METRO police officers assaulted [her] with excessive force[,] [a]rrested
[her] for a ‘false crime’ then continuously made racial, sexual discriminatory insults which only
made matters worst [sic] for METRO." She seeks $38 billion in damages against the only
named defendant WMATA.

Plaintiff has not stated a basis of jurisdiction but her allegations suggest that she is suing
under 42 U.S.C. § 1983, which provides a cause of action for damages against a "person" who
violates one’s constitutional rights while acting under the authority of "any State . . . or the

District of Columbia." A § 1983 claim is properly brought against an individual in his or her

1

\t\\

personal capacity; thus, "a plaintiff must plead that each Government-official defendant, through
the offtcial's own individual actions, has violated the Constitution." Ashcroj? v. Iqbal, 556 U.S.
662, 676 (2009). -Plaintiff has not named any individuals, and the complaint against WMATA
must be dismissed because WMATA is not "a person" subject to liability under § 1983 and
furthermore "possesses the sovereign immunity of each of its signatory states." Headen v.

WMA TA, 741 F. Supp. 2d 289, 294 (D.D.C. 2010) (citing cases); see accord M€Millan v.
WMATA, 898 F. Supp. 2d 64, 69-70 (D.D.C. 2012) ("Numerous courts in this District have held

that WMATA is immune from suit under Section 1983.") (citing cases). A separate Order of

»/4

Unired“staies District Judge

dismissal accompanies this Memorandum 0 ` `

Date: December , 2013